                                                            20-CV-2675
UNITED STATES DISTRICT COURT                                KOMITEE, J.
EASTERN DISTRICT OF NEW YORK
                                                            BLOOM, M.J.
EON SHEPHERD,

                Plaintiff,
       -V-


KINGS COUNTY DISTRICT ATTORNEY GONZALES                        JUN 1 5 2020
JUDGE MICHAEL L. PESCE, ADA DESMOND GREEN
MICHAEL BUTHCEN ESQ., ADA DONALD BERK
                                                        PRO SE OFF!
                Defendants.




          ALL DEFENDANT'S ARE BEING SUED IN THEIR
         PERSONAL AND OFFICIAL CAPACITY

                        PRELIMINARY STATEMENT

      plaintiff Eon Shepherd, pro se, comes before this honorable
Court with a Civil Rights complaint pursuant to 42 U.S.C. §1983, &
§1985, seeking compensatory, monetray damages, attorney fees as
well injunction relief, for defendant's failure to honor their
contract/plea   agreement      and/or     promises,    in   violation     of
plaintiff's due process constitutional rights, violating his 6th,
14th, 8th Amendment rights.

                                  VENUE

       The   unlawful   acts    occurred    in   the   Eastern    District,

therefore venue is proper under 28 U.S.C. §1391(b).
                        PARTIES TO THIS ACTION

       1. Plaintiff Eon Shepherd, at all times mentioned herein, is

a prisoner serving an indeterminate sentence in the New York State

Department of Correctional and Community Supervision, (DOCCS) and
is currently located at Green Haven Correctional Facility, P.O. box

4000, Stormville, NY 12582.
